

115 HRES 301 IH: Expressing support for designation of May 30 as “National Bartter Syndrome Day”.
U.S. House of Representatives
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 301IN THE HOUSE OF REPRESENTATIVESMay 1, 2017Mr. Ryan of Ohio (for himself and Mr. Joyce of Ohio) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of May 30 as National Bartter Syndrome Day.
Whereas bartter syndrome is a rare kidney condition that causes an imbalance of potassium, sodium, chloride, and other molecules in the body; Whereas the antenatal form of bartter syndrome, which begins before birth, is often life-threatening and is characterized by abnormally high levels of amniotic fluid surrounding the affected fetus, premature delivery, and salt loss;
Whereas the classical form of bartter syndrome, which begins in early childhood and tends to be less severe, causes individuals to experience fatigue, muscle weakness, growth delay, and developmental delay; Whereas bartter syndrome likely affects approximately one per million people worldwide, although the exact prevalence is unknown;
Whereas increased awareness and research of the bartter syndrome will promote accurate and early recognition of the disorder and help families with children suffering from this condition cope with the associated difficulties; and Whereas May 30 would be an appropriate date to designate as “National Bartter Syndrome Day”: Now, therefore, be it 
That the House of Representatives supports the designation of “National Bartter Syndrome Day”. 